   Case: 1:13-cv-00451 Document #: 363 Filed: 04/29/20 Page 1 of 2 PageID #:10704
    Case: 19-1926    Document: 00713605340          Filed: 04/29/2020   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                     www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 April 29, 2020


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         LYDIA E. VEGA,
                                         Plaintiff - Appellee

 No. 19-1926                             v.

                                         CHICAGO PARK DISTRICT,
                                         Defendant - Appellant

                                         LYDIA E. VEGA,
                                         Plaintiff - Appellant

 No. 19-1939                             v.

                                         CHICAGO PARK DISTRICT,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:13-cv-00451
 Northern District of Illinois, Eastern Division
 District Judge Jorge L. Alonso

  Originating Case Information:

 District Court No: 1:13-cv-00451
 Northern District of Illinois, Eastern Division
 Court Reporter Nancy LaBella
  Case: 1:13-cv-00451 Document #: 363 Filed: 04/29/20 Page 2 of 2 PageID #:10705
   Case: 19-1926    Document: 00713605340          Filed: 04/29/2020   Pages: 2



 Clerk/Agency Rep Thomas G. Bruton
 District Judge Jorge L. Alonso


Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


 RECORD ON APPEAL STATUS:                             No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
